EXHIBIT 10.62(d)
CONFIDENTIAL TREATMENT
REQUESTED PURSUANT TO RULE 24b-2
Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934.  The omitted materials have been filed separately with the Securities and
Exchange Commission.
 
 
AMENDMENT NO. 3 TO AMENDED AND RESTATED CREDIT AGREEMENT
 
AMENDMENT NO. 3, dated as of June 2, 2009 (this “Amendment”), to the Amended and
Restated Senior Secured Credit Agreement, dated as of September 3, 2008 (as
amended by Amendment No. 1 to Amended and Restated Credit Agreement, dated as of
October 28, 2008, and Amendment No. 2 to Amended and Restated Credit Agreement,
dated as of January 28, 2009, the “Credit Agreement”), among Midwest Airlines,
Inc. (the “Borrower”), Midwest Air Group, Inc. (“Parent”), each of the
subsidiaries of the Borrower from time to time party thereto (together with the
Parent, the “Guarantors”), each lender from time to time party thereto (the
“Lenders”), Wells Fargo Bank Northwest, National Association (“Wells Fargo”), as
administrative agent (in such capacity, the “Administrative Agent”) and Wells
Fargo, as collateral agent (the “Collateral Agent”).
 
W I T N E S S E T H:
 
WHEREAS, subject to the terms and conditions of this Amendment, the parties
hereto wish to amend the Credit Agreement as provided herein.
 
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
 
SECTION 1.                                Definitions.  Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.
 
SECTION 2.                                Amendment of the Credit
Agreement.  The Credit Agreement is hereby amended as follows:
 
2.1.           Amendment to Schedules.  The Credit Agreement is hereby amended
by (i) replacing Schedule 2.01 to the Credit Agreement with Schedule 2.01 hereto
and (ii) inserting Schedule I hereto as a new Schedule V to the Credit
Agreement.
 
2.2.           Amendments to Article I.
 
(a)           Section 1.01 of the Credit Agreement is hereby amended by amending
and restating the definition of “Term Loan” as follows:
 
“Term Loan” means (x) the Existing Term Loans and (y) any extension of credit by
a Lender to the Borrower pursuant to Section 2.01(a), Section 2.01(c) or Section
2.01(e).
 
(b)           Section 1.01 of the Credit Agreement is hereby further amended by
inserting the following new definitions in appropriate alphabetical order:
 

--------------------------------------------------------------------------------


“Additional Loan” means any extension of credit by a Lender to the Borrower
pursuant to Section 2.01(e).
 
“Additional Loan Advance Date” has the meaning set forth in Section 4.03 hereof.
 
“Additional Loan Commitment” means, as to each Lender, its obligation to make
Additional Loans pursuant to Section 2.01(e) in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01(e).
 
“Additional Loan Notice” has the meaning set forth in Section 4.03 hereof.
 
“Amendment No. 3 Effective Date” has the meaning set forth in that certain
Amendment No. 3 to Amended and Restated Credit Agreement dated as of June 2,
2009 by and among the Loan Parties, the Lenders, the Administrative Agent and
the Collateral Agent.
 
[*].
 
“Permitted Payment” means each of the payments described and in the amounts set
forth on Schedule V hereto.
 
[*].
 
2.3.           Amendment to Article II.  Article II of the Credit Agreement is
hereby amended by inserting the following new Sections 2.01(e) and 2.01(f):
 
(e)           Borrowing of Additional Loans.  Subject to the terms and
conditions hereof (including, without limitation, the satisfaction of the
conditions set forth in 4.03), each Lender severally agrees to make Additional
Loans to the Borrower on the Amendment No. 3 Effective Date in an aggregate
maximum amount not to exceed such Lender’s Additional Loan Commitment.  Any
amount advanced under this Section 2.01(e) and subsequently repaid or prepaid
may not be reborrowed.  Each Lender’s Additional Loan Commitment shall terminate
immediately and without further action upon the earlier of (i) the Maturity Date
and (ii) the full funding of such Lender’s Additional Loan Commitment.
 
(f)           Borrowing Mechanics of Additional Loans.  Borrower shall deliver
to Administrative Agent a fully executed Additional Loan Notice no later than
10:00 a.m. (New York City time) on the date that is at least one (1) Business
Day prior to the Additional Loan Advance Date.  Promptly upon receipt by
Administrative Agent of such Additional Loan Notice, Administrative Agent shall
notify each Lender of its Pro Rata Share of the proposed Additional Loan.  Each
Lender shall, subject to the continued satisfaction of the conditions set forth
in Section 4.03, advance an amount equal to its Pro Rata Share of such
Additional Loan to the Special Controlled Account not later than 3:00 p.m. (New
York City time) on the Additional Loan Advance Date.
 
*Confidential
 

--------------------------------------------------------------------------------


2.4.           Amendment to Article IV.  Article IV of the Credit Agreement is
hereby amended by adding the following new Section 4.03:
 
4.03           Additional Loan Conditions.  No Lender shall be obligated to make
any Additional Loan hereunder unless each of the following conditions precedent
is satisfied to the satisfaction of each Lender making an Additional Loan:
 
(a)           [*].
 
(b)           The Borrower shall have delivered a notice (the “Additional Loan
Notice”) to the Administrative Agent in accordance with Section 2.01(f) setting
forth the proposed date for such Additional Loan (the “Additional Loan Advance
Date”).
 
(c)           The Borrower shall have delivered to the Administrative Agent and
each Lender making an Additional Loan a certificate from a Responsible Officer
of the Borrower certifying that the conditions set forth in this Section 4.03
shall have been satisfied (except as to matters that require the approval or
satisfaction of the Administrative Agent, the Collateral Agent and/or the
Lenders), together with such evidence with respect thereto as the Administrative
Agent or any Lender making an Additional Loan may request.
 
(d)           The representations and warranties of the Borrower and each other
Loan Party contained in Article V and each other Loan Document, and which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects on and as of
the Additional Loan Advance Date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects as of such earlier date.
 
(e)           No Default shall exist or would result from the making of the
Additional Loans pursuant to Sections 2.01(e) and 2.01(f).
 
(f)           No event or circumstance shall have occurred since the Amendment
and Restatement Effective Date that, in the view of each of Lender making an
Additional Loan, in each of their sole discretion, has resulted in a Material
Adverse Effect that is continuing or that would be reasonably expected to result
in a Material Adverse Effect.
 
*Confidential
 

--------------------------------------------------------------------------------


2.5.           Amendments to Article VI.
 
(a)           Article VI of the Credit Agreement is hereby amended by amending
and restating Section 6.11 as follows:
 
6.11           Use of Proceeds.  Use the proceeds of the Term Loans to provide
general working capital and to pay ordinary operating costs and expense of the
Loan Parties; provided that, Additional Loans may only be used for the purpose
of making Permitted Payments.
 
(b)           Article VI of the Credit Agreement is hereby further amended by
adding a new Section 6.21 as follows:
 
6.21           [*].
 
2.6.           Amendment to Article VIII.  Article VIII of the Credit Agreement
is hereby amended by deleting clauses “First” through “Last” in Section 8.03
thereof and inserting the following:
 
“First, to payment of that portion of the Secured Credit Obligations
constituting fees, indemnities, expenses and other amounts (including Attorney
Costs) payable to the Administrative Agent and the Collateral Agent in their
capacities as such;
 
Second, to payment of that portion of the Secured Credit Obligations (excluding
any Additional Loans) constituting amounts payable under Article III of this
Agreement and Article III of the Reimbursement Agreement ratably among the
Northwest Parties and the Lenders in proportion to the amounts described in this
clause Second payable to them;
 
Third, to payment of that portion of the Secured Credit Obligations constituting
Reimbursement Obligations up to a maximum principal amount of $10,000,000
(whether currently owing or contingent) and any accrued and unpaid interest
thereon (less the sum (without duplication) of (i) the amount of any portion
thereof that has been cash collateralized pursuant to this Agreement or the
Reimbursement Agreement and (ii) the amount of funds on deposit in the
Reimbursement Obligation Collateral Account at such time prior to giving effect
to the release of such funds pursuant to the penultimate sentence of the last
paragraph in this Section 8.03), principal on the Term Loans up to a maximum
principal amount of $50,000,000 (whether currently due and payable or not), and
accrued and unpaid interest on the Term Loans (excluding any Additional Loans),
ratably among the Northwest Parties and the Lenders in proportion to the
respective amounts described in this clause Third payable to them;
 
*Confidential
 

--------------------------------------------------------------------------------


Fourth, to the payment of all other Secured Credit Obligations of the Loan
Parties owing under or in respect of the Secured Credit Documents on such date
(including any Reimbursement Obligations in excess of a principal amount of
$10,000,000 (whether currently owing or contingent) and any accrued and unpaid
interest thereon less the sum (without duplication) of (i) the amount of any
portion thereof that has been cash collateralized pursuant to this Agreement or
the Reimbursement Agreement and (ii) the amount of funds on deposit in the
Reimbursement Obligation Collateral Account at such time prior to giving effect
to the release of such funds pursuant to the penultimate sentence of the last
paragraph in this Section 8.03), ratably among the Northwest Parties and the
Lenders in proportion to the respective amounts described in this clause Fourth
payable to them, but specifically excluding from any amounts payable under this
clause Fourth any amounts of principal or interest relating to the Additional
Loans;
 
Fifth, the payment of all other Secured Credit Obligations of the Loan Parties
owing to the Lenders under or in respect of the Secured Credit Documents on such
date, ratably among the Lenders in proportion to the respective amounts
described in this clause Fifth payable to them, it being acknowledged that all
amounts of principal or interest relating to the Additional Loans shall only be
payable under this clause Fifth;
 
Sixth, to the payment of all Airline Service Agreement Obligations that are
unpaid and outstanding on such date payable to Republic; and
 
Last, the balance, if any, after all of the Secured Credit Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.”
 
SECTION
3.                                Effectiveness.                                This
Amendment shall become effective as of the date (the “Amendment No. 3 Effective
Date”) on which the Administrative Agent shall have received:
 
(a)           duly executed and completed counterparts hereof (in the form
provided and specified by the Administrative Agent) that, when taken together,
bear the signatures of (i) the Administrative Agent and Collateral Agent, (ii)
the Borrower, (iii) each Guarantor and (iv) the Lenders;
 
(b)           evidence reasonably satisfactory to each Lender making an
Additional Loan that the transactions contemplated by this Amendment have been
duly authorized by all necessary corporate action on behalf of the Borrower and
each Guarantor;
 

--------------------------------------------------------------------------------


(c)           an officer’s certificate of the Borrower and each other Loan Party
certifying that the representations and warranties are contained in Article V
and each other Loan Document true and correct in all material respects on and as
of the Amendment No. 3 Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date; and
 
(d)           a favorable written opinion of counsel to the Borrower and the
other Loan Parties, in form and substance satisfactory to each Lender obligated
to provide an Additional Loan.
 
SECTION 4.                                Representations and Warranties.  Each
Loan Party represents and warrants as follows:
 
4.1.           Power; Authorization; Enforceable Obligations.  Each Loan Party
has the requisite power and authority to enter into and deliver this
Amendment.  The execution, delivery and performance of this Amendment has been
duly authorized by all necessary action on the part of each Loan Party.  Each of
this Amendment and the Credit Agreement, as amended prior to the date hereof and
by this Amendment, constitutes a legal, valid and binding obligation of each
Loan Party, enforceable against each Loan Party, in accordance with its terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally or by
equitable principles relating to enforceability.
 
4.2.           No Legal Bar.  The execution, delivery and performance of this
Amendment do not and will not (i) violate any provision of any law or any
governmental rule or regulation applicable to any Loan Party, any of the
Organizational Documents of any Loan Party, or any order, judgment or decree of
any court or other Governmental Authority binding on any Loan Party or any
material contractual obligation of any Loan Party or (ii) result in or require
the creation or imposition of any Lien upon any of the properties or assets of
any Loan Party (other than the Liens created by the Secured Credit Documents).
 
4.3.           Accuracy of Representations and Warranties.  The representations
and warranties of each Loan Party set forth in the Secured Credit Documents are
true and correct in all material respects on and as of the Amendment No. 3
Effective Date (except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date).
 
4.4.           No Default or Event of Default.  As of the date hereof, after
giving effect to this Amendment, no Default or Event of Default has occurred and
is continuing.
 
SECTION 5.                                Validity of Obligations and Liens.
 
5.1.           Validity of Obligations.  The Borrower and each Guarantor
acknowledge and agree that, notwithstanding the effectiveness of this Amendment,
each of the Borrower and each Guarantor is indebted to the Lenders and the
Agents for the Secured Credit Obligations, without defense, counterclaim or
offset of any kind, and each of the Borrower and each Guarantor hereby ratifies
and reaffirms the validity, enforceability and binding nature of such Secured
Credit Obligations.
 

--------------------------------------------------------------------------------


5.2.           Validity of Guarantees.  Each Guarantor hereby confirms and
agrees that notwithstanding the effectiveness of this Amendment, the Guaranty
is, and shall continue to be, in full force and effect and each is hereby
ratified and confirmed in all respects.
 
5.3.           Validity of Liens and Loan Documents.  Each of the Borrower and
each Guarantor ratifies and reaffirms the validity and enforceability (without
defense, counterclaim or offset of any kind) of the Liens and security interests
granted to secure any of the Secured Credit Obligations by each of the Borrower
and each Guarantor to the Collateral Agent, for the benefit of the Secured
Parties, pursuant to the Secured Credit Documents to which any such Borrower or
Guarantor is a party and hereby confirms and agrees that notwithstanding the
effectiveness of this Amendment each Secured Credit Document is, and shall
continue to be, in full force and effect and each is hereby ratified and
confirmed in all respects.
 
SECTION 6.                                Effect of Amendment; Consent.
 
6.1.           Applicability.  Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the other
Secured Parties or the Administrative Agent under the Credit Agreement or any
other Secured Credit Document, and shall not alter, modify, amend or in any way
affect any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other provision of the Credit Agreement
or of any other Secured Credit Document, all of which are ratified and affirmed
in all respects and shall continue in full force and affect.  Nothing herein
shall be deemed to entitle the Borrower to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Secured
Credit Document in similar or different circumstances.
 
6.2.           Loan Document.  This Amendment shall constitute a “Loan Document”
for all purposes of the Credit Agreement and the other Secured Credit Documents.
 
6.3.           [*].
 
SECTION 7.                                Miscellaneous.
 
7.1.           GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
7.2.           Costs and Expenses.  The Borrower agrees to reimburse the
Administrative Agent and the Lenders for their reasonable out-of-pocket costs
and expenses in connection with this Amendment, including the reasonable fees,
charges and disbursements of counsel for the Lenders and the Administrative
Agent.
 
*Confidential
 

--------------------------------------------------------------------------------


7.3.           Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same
instrument.  Delivery of any executed counterpart of a signature page of this
Amendment by facsimile or electronic transmission shall be as effective as
delivery of a manually executed counterpart hereof.
 
7.4.           Headings.  The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.
 
[remainder of page intentionally left blank]
 
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
day and year first above written.
 
MIDWEST AIRLINES, INC.


By:  /s/ Christopher S. Hennessy
Name:  Christopher S. Hennessy
Title:    Vice President and Controller


MIDWEST AIR GROUP, INC.


By:  /s/ Christopher S. Hennessy
Name:  Christopher S. Hennessy
Title:    Vice President and Controller


SKYWAY AIRLINES, INC.


By:  /s/ Christopher S. Hennessy
Name:  Christopher S. Hennessy
Title:    Vice President and Controller


BESTCARE HOLDINGS, INC.


By:  /s/ Christopher S. Hennessy
Name:  Christopher S. Hennessy
Title:    Vice President and Controller


MIDWEST EXPRESS SERVICES – KANSAS CITY, INC.


By:  /s/ Christopher S. Hennessy
Name:  Christopher S. Hennessy
Title:    Vice President and Controller


MIDWEST EXPRESS SERVICES – OMAHA, INC.


By:  /s/ Christopher S. Hennessy
Name:  Christopher S. Hennessy
Title:    Vice President and Controller


YX PROPERTIES, LLC
By: Midwest Express Services – Omaha, Inc., its sole member


By:  /s/ Christopher S. Hennessy
Name:  Christopher S. Hennessy
Title:    Vice President and Controller



--------------------------------------------------------------------------------


 
WELLS FARGO BANK NORTHWEST,
NATIONAL ASSOCIATION, as Administrative Agent and as Collateral Agent


By:  /s/ Val T. Orton
Name:  Val T. Orton
Title:  Vice President


TPG MIDWEST US V, LLC, as Lender


By:                 TPG Advisors V, Inc.
Its:                 Managing Member




By:  /s/ Clive Bode
Name:  Clive Bode
Title:




TPG MIDWEST INTERNATIONAL V, LLC, as Lender


By:                 TPG GenPar V, L.P.
Its:                 Managing Member
By:           TPG Advisors V, Inc.
Its:           General Partner




By:  /s/ Clive Bode
Name:  Clive Bode
Title:




REPUBLIC AIRWAYS HOLDINGS INC., as a Lender


By: /s/ Bryan Bedford
Name:  Bryan Bedford
Title:  President and CEO
 
 

--------------------------------------------------------------------------------




SCHEDULE 2.01 TO
AMENDED AND RESTATED
CREDIT AGREEMENT




SCHEDULE 2.01(a)


TERM COMMITMENTS AND PRO RATA SHARES –
AMENDMENT AND RESTATEMENT EFFECTIVE DATE




Lender
 
Term Commitment
   
Term Commitment Pro Rata Share
 
Republic Airways Holdings Inc.
  $ 15,000,000.00       100.00 %
Total
  $ 15,000,000.00       100 %





SCHEDULE 2.01(c)


TERM COMMITMENTS AND PRO RATA SHARES –
MILESTONE ACHIEVEMENT DATE




Lender
 
Term Commitment
   
Term Commitment Pro Rata Share
 
[*]
  $ [ *]     [ *]%
[*]
  $ [ *]     [ *]%
Republic Airways Holdings Inc.
  $ 10,000,000.00       [ *]%                  
Total
  $ [ *]     100 %



SCHEDULE 2.01(e)


ADDITIONAL LOAN COMMITMENTS AND PRO RATA SHARES




Lender
 
Term Commitment
   
Term Commitment Pro Rata Share
 
[*]
  $ [ *]     [ *]%
[*]
  $ [ *]     [ *]%
Republic Airways Holdings Inc.
  $ 6,000,000.00       [ *]%
Total
  $ [ *]     100 %

 
*Confidential



--------------------------------------------------------------------------------




SCHEDULE V TO
AMENDED AND RESTATED
CREDIT AGREEMENT




PERMITTED PAYMENTS



 
Payee
 
Description
 
Amount¹
 
Date²
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]



¹ Amounts are approximate.  Final amounts may change due to timing of payment,
interim interest, or final amounts of reimbursable fees or expenses.


² Some payment dates are contingent on satisfaction of certain conditions
precedent and may therefore be slightly earlier or later than the date shown.
 
 
*Confidential
 
 
 

--------------------------------------------------------------------------------

 
 